OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS

                              AUSTIN




bfra. ‘Plla Kas Murphy, Presldont
State Board of Coematologl
Austin,   Texaa
xhr   matit




baen or la being lnatalled.




keeping to be in6taiha,   leaving that to the aiaOrOti0n of
the Board, and that, thersrora,   the monrfa 8ppropriated
might be expensed, lr the Board thought ldtimbb     , for the
rerislon or the existing  mystem.
I   *a.   Ella   Mae Murp4,      Preai&+nt,    Page    2



                 ?fo aid not hold    in that    opinion,      nor aid we intend
    to imply’,   that the ma8       ~ppmprima          in the rider were avail-
    a wkfo rlxpan8ltura ror the purpose               or keeping up the 8xi8t-
    iag aymtem of reoorda maintained by the Board at the tima thm
    appropriation wa6 mad*.
                 The intent     of the Loglalatura    aamua olearlr        to hato
    bban to grorlde     run68    ror inatalll~     and maint8ining        a 8yat0a
    OS neord     keoplag,    not to msintaln the exlating   ayatem.    mila
    renaiaerable    latituaa    la arrord8a the Board in asleeting     the
    lyatem to be adopted; that is, in determining whether a oom-
    pletely   now system should be installed,      or whether a new l    yatem
    ba erfeoted    by revision     of the present ayatem, it la not given
    authority    to expend the funda merely to melntaln      the existing
    lflr tem.
                 We do not undertake to pass upon the question,    whiok
    la, apparently,     in dispute  between rou and the other members
    OS the !3oard as to &ether      there is in prooora a revision  of
    the existing    system or record keopfng.
                                                           Yours very truly




                                                 BY
                                                                R. v.   8airohila
                                                                        Aaalatant